Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-12, drawn to an anode composite and a lithium battery, classified in H01M4/362.
Claims 13-20, drawn to a method of preparing an anode, classified in H01M4/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the invention of Group I does not require the silicon particles, carbon particles, and solid electrolyte particles to be ground or milled to form a combined powder, thus, the anode composite of Group I could be produced by simply using raw materials that are of the same or similar sizes. Thus, the product as claimed can be made by another and materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search
queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mark Harper on 6/22/2022 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 4-5 define “SEE” as the abbreviation for “solid elastic electrolyte”, however, in both Claim 9 (line 7) and the instant specification [0005], “SEE” is defined as the abbreviation for “soft elastic electrolyte”. All abbreviations should be consistent throughout the specification and claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (US 20220115661A1) further in view of Chen et al. (US 20190348705A1) and Bowen, III et al. (US 20100317777A1, hereafter referred to as “Bowen”).
In Regards to Claim 1: 
Tajima discloses an anode composite (negative electrode active material) for storage and release of lithium, comprising: a plurality of silicon particles (negative electrode active material particles, 103); a plurality of carbon particles (conductive additive); and solid electrolyte particles (105, see Figure 2) (Figures 1 and 2, [0004, 0075-0076, 0159]). 
Though Tajima does not explicitly disclose that the silicon particles (negative electrode active material particles, 103), the carbon particles (conductive additive), and the solid electrolyte particles (105) are uniformly dispersed in the anode composite (negative electrode active material), it would be understood by the skilled artisan that the components in the anode composite (negative electrode active material) would indeed be uniformly dispersed. Tajima discloses that a layer of graphene oxide is applied to the silicon particles (negative electrode active material particles, 103) on the negative electrode current collector (110), and that the graphene oxide is uniformly dispersed in solution [0041, 0086]. Furthermore, the skilled artisan would recognize that a uniform dispersion of the components of the anode composite (negative electrode active material) would allow for the performance (i.e. mass transfer) to be consistent across the length of the anode, as well as result in an even electrode surface, thus allowing for enhanced surface contact between the electrode surface and the electrolyte surface.
Tajima is deficient in disclosing that the plurality of solid electrolyte particles comprise 1) a solid non-elastic electrolyte, wherein the solid non-elastic electrolyte comprises lithium ion, and 2) a soft elastic electrolyte (SEE).
Regarding 1), Chen discloses an electrochemical cell having a selectively permeable membrane (130) comprising a solid-state electrolyte material (Figure 1B, [0077]). Chen further discloses that the solid-state electrolyte material may be comprised of Li9.54Si1.74P1.44S11.7Cl0.3 and Li(CB9H10) [0078]. Chen further teaches that in electrochemical cells having a selectively permeable membrane which includes a lithium containing material, the lithium ions from the lithium containing material can pre-lithiate the anode, thus forming a solid-electrolyte interphase (SEI) layer and preventing the harmful formation of lithium dendrites [0072].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the solid electrolyte particles of Tajima, a mixture of Li9.54Si1.74P1.44S11.7Cl0.3 and Li(CB9H10), as it is known in the art as a solid-state electrolyte material and would function to pre-lithiate the anode of Tajima by forming an SEI layer, thus preventing the formation of lithium dendrites, as taught by Chen. The examiner notes that Li9.54Si1.74P1.44S11.7Cl0.3 is listed by the instant application as a solid non-elastic electrolyte [0021], therefore, by making the above modification, the limitation of Claim 1 requiring that the plurality of solid electrolyte particles comprise a solid non-elastic electrolyte, and wherein the solid non-elastic electrolyte comprises lithium ion, is met.
	Regarding 2), Bowen discloses several compositions of borane-containing compounds which have a wide range of applications including thermal resistance, charge dissipation, electrical conductivity and resistance, etc. [0004-0006]. Bowen further discloses a boron containing compound which is a closo-borane salt which may have the formula [CB9H10]X, and wherein X may be Li+ or NR4+, wherein R may be an aliphatic group [0037]. 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for a portion of the cations of the closo-borane compound of modified Tajima, NR4, as it is known to be equivalent to Li+ for use as a cation for a closo-borane containing compound, as taught by Bowen. The examiner notes that the instant application lists both ammonium cations and closo-borane anions as materials found in a SEE [0022], therefore, by making the above modification, the limitation of Claim 1 requiring that the plurality of solid electrolyte particles comprise a SEE, is met. 
	Upon implementing all above detailed modifications, all of the limitations of Claim 1 are met.
In Regards to Claim 4 (Dependent Upon Claim 1): 
Tajima as modified by Chen and Bowen discloses the anode composite of Claim 1 as set forth above. 
Tajima is deficient in disclosing that the anode composite has about 100 % relative density when pressed at a pressure of more than about 1.5 ton/cm2.
However, the skilled artisan would appreciate that as the modifications to Tajima result in an anode composite which is identical to the anode composite of Claim 1, the anode composite of modified Tajima would necessarily have about 100 % relative density when pressed at a pressure of more than about 1.5 ton/cm2. Therefore, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 1): 
Tajima as modified by Chen and Bowen discloses the anode composite of Claim 1 as set forth above. As detailed above, Chen further discloses that the solid-state electrolyte material may be comprised of Li9.54Si1.74P1.44S11.7Cl0.3 [0078]. Therefore, all of the limitations of Claim 5 are met.
In Regards to Claim 6 (Dependent Upon Claim 1): 
Tajima as modified by Chen and Bowen discloses the anode composite of Claim 1 as set forth above. As detailed above, Chen further discloses that the solid-state electrolyte material may be comprised of Li(CB9H10) [0078], and Bowen further discloses a boron containing compound which is a closo-borane salt which may have the formula [CB9H10]X, and wherein X may be Li+ or NR4+, wherein R may be an aliphatic group (i.e. alkyl group) [0037]. 
Thus, modified Tajima comprises an ammonium ion of the structure: [(CR1R2)n]wZ(R3)(4-2w)+, wherein w=0, and the closo-borane anion (CB9H10)-. Therefore, all of the limitations of Claim 6 are met. 
In Regards to Claim 7 (Dependent Upon Claim 6): 
Tajima as modified by Chen and Bowen discloses the anode composite of Claim 6 as set forth above.  As detailed above, the anode composite of modified Tajima comprises an ammonium ion having the structure NR4+, wherein R may be an aliphatic group. As such, it would be understood by the skilled artisan that an ammonium ion wherein three of the four R groups are CH3 groups, and the fourth R group is, for example, a CH(CH3)2 group, is a potential structure for the NR4+ of the anode composite. Such a structure would meet the limitation of Claim 7 requiring that at least one R group is a different structure than others of the R groups. Therefore, all of the limitations of Claim 7 are met.
In Regards to Claim 8 (Dependent Upon Claim 6): 
Tajima as modified by Chen and Bowen discloses the anode composite of Claim 6 as set forth above.  As detailed above, Chen discloses that the solid-state electrolyte material may be comprised of Li(CB9H10) [0078], thus, the anode composite of modified Tajima contains Li(CB9H10). As such, all of the limitations of Claim 8 are met.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (US 20220115661A1) as modified by Chen et al. (US 20190348705A1) and Bowen, III et al. (US 20100317777A1, hereafter referred to as “Bowen”), and further in view of Yang et al. (US 20190252684A1).
In Regards to Claim 2 (Dependent Upon Claim 1): 
Tajima as modified by Chen and Bowen discloses the anode composite of Claim 1 as set forth above. 
Tajima is silent to the weight composition of the anode composite.
Yang discloses an anode composition for a lithium ion battery, wherein the anode composition includes silicon-based active material, carbon material, and a binder [0002-0005, 0013]. Yang further discloses that the anode composition comprises from 5% to 90% by weight the silicon-based active material particles, from 0% to 85% by weight of the carbon material, and from 5% to 35% by weight of the binder [0013]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, it would be obvious to one of ordinary skill in the art to select for the weight composition of the anode composite of Tajima, 5% to 90% by weight the silicon-based active material particles, from 0% to 85% by weight of the carbon material, and from 5% to 35% by weight of the solid electrolyte particles, as it is known in the art for an anode composite of a lithium ion battery to have such a composition with regards to silicon and carbon content. For example, an embodiment of the anode composite wherein the composition includes the silicon-based active material, carbon material, and solid electrolyte particles in amounts of 60% by weight, 10% by weight, and 30% by weight, respectively, may be selected. By doing so, all of the limitations of Claim 2 are met.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (US 20220115661A1) as modified by Chen et al. (US 20190348705A1) and Bowen, III et al. (US 20100317777A1, hereafter referred to as “Bowen”), and further in view of He et al. (US 20210098790A1) and Goodman (US 20210351398A1).
In Regards to Claim 3 (Dependent Upon Claim 1): 
Tajima as modified by Chen and Bowen discloses the anode composite of Claim 1 as set forth above. Tajima further discloses that the carbon particles (conductive additive) may be any carbon material [0159].
Tajima is silent to the size of the 1) silicon particles, carbon particles, and 2) solid electrolyte particles.
Regarding 1), He discloses an anode active material layer for a lithium battery which comprises silicon particles and carbon particles (Figure 1B, [0002, 0023, 0028]). He further discloses that the silicon particles may have a diameter less than 100 nm, and the carbon particles may have a diameter less than 100 nm [0026, 0028]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the anode composite of Tajima, silicon particles and carbon particles with a diameter size of less than 100 nm, as it is a known size for silicon and carbon particles used in an anode for a lithium ion battery, as taught by He. 
Regarding 2), Goodman discloses a solid electrolyte composite for a lithium ion battery, wherein the solid electrolyte composite comprises solid-electrolyte particulates which may include Li9.54Si1.74P1.44S11.7Cl0.3 [0002, 0035]. Goodman further discloses that the solid-electrolyte particulates may have an average particle diameter of about 5 nm to about 500 nm [0037].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the solid electrolyte particles of Tajima, Li9.54Si1.74P1.44S11.7Cl0.3 particles having an average particle diameter of about 5 nm to about 500 nm, as it is known as a size for Li9.54Si1.74P1.44S11.7Cl0.3 used in a solid electrolyte composite for a lithium ion battery, as taught by Goodman.
By making the above selections, all of the limitations of Claim 3 are met.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (US 20220115661A1) further in view of Chen et al. (US 20190348705A1), Bowen, III et al. (US 20100317777A1, hereafter referred to as “Bowen”), and Yang et al. (US 20190252684A1).


In Regards to Claim 9: 
Tajima discloses a lithium battery (secondary battery) comprising: an anode composite (negative electrode active material) for storage and release of lithium, comprising: a plurality of silicon particles (negative electrode active material particles, 103); a plurality of carbon particles (conductive additive); and solid electrolyte particles (105, see Figure 2) (Figures 1 and 2, [0004, 0072, 0075-0076, 0159]). 
Though Tajima does not explicitly disclose that the silicon particles (negative electrode active material particles, 103), the carbon particles (conductive additive), and the solid electrolyte particles (105) are uniformly dispersed in the anode composite (negative electrode active material), it would be understood by the skilled artisan that the components in the anode composite (negative electrode active material) would indeed be uniformly dispersed. Tajima discloses that a layer of graphene oxide is applied to the silicon particles (negative electrode active material particles, 103) on the negative electrode current collector (110), and that the graphene oxide is uniformly dispersed in solution [0041, 0086]. Furthermore, the skilled artisan would recognize that a uniform dispersion of the components of the anode composite (negative electrode active material) would allow for the performance (i.e. mass transfer) to be consistent across the length of the anode, as well as result in an even electrode surface, thus allowing for enhanced surface contact between the electrode surface and the electrolyte surface.
Tajima is deficient in disclosing that the plurality of solid electrolyte particles comprise 1) a solid non-elastic electrolyte, wherein the solid non-elastic electrolyte comprises lithium ion, and 2) a soft elastic electrolyte (SEE), and 3) the weight composition of the anode composite.
Regarding 1), Chen discloses an electrochemical cell having a selectively permeable membrane (130) comprising a solid-state electrolyte material (Figure 1B, [0077]). Chen further discloses that the solid-state electrolyte material may be comprised of Li9.54Si1.74P1.44S11.7Cl0.3 and Li(CB9H10) [0078]. Chen further teaches that in electrochemical cells having a selectively permeable membrane which includes a lithium containing material, the lithium ions from the lithium containing material can pre-lithiate the anode, thus forming a solid-electrolyte interphase (SEI) layer and preventing the harmful formation of lithium dendrites [0072].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the solid electrolyte particles of Tajima, a mixture of Li9.54Si1.74P1.44S11.7Cl0.3 and Li(CB9H10), as it is known in the art as a solid-state electrolyte material and would function to pre-lithiate the anode of Tajima by forming an SEI layer, thus preventing the formation of lithium dendrites, as taught by Chen. The examiner notes that Li9.54Si1.74P1.44S11.7Cl0.3 is listed by the instant application as a solid non-elastic electrolyte [0021], therefore, by making the above modification, the limitation of Claim 9 requiring that the plurality of solid electrolyte particles comprise a solid non-elastic electrolyte, and wherein the solid non-elastic electrolyte comprises lithium ion, is met.
	Regarding 2), Bowen discloses several compositions of borane-containing compounds which have a wide range of applications including thermal resistance, charge dissipation, electrical conductivity and resistance, etc. [0004-0006]. Bowen further discloses a boron containing compound which is a closo-borane salt which may have the formula [CB9H10]X, and wherein X may be Li+ or NR4+, wherein R may be an aliphatic group [0037]. 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for a portion of the cations of the closo-borane compound of modified Tajima, NR4, as it is known to be equivalent to Li+ for use as a cation for a closo-borane containing compound, as taught by Bowen. The examiner notes that the instant application lists both ammonium cations and closo-borane anions as materials found in a SEE [0022], therefore, by making the above modification, the limitation of Claim 9 requiring that the plurality of solid electrolyte particles comprise a SEE, is met. 
Regarding 3), Yang discloses an anode composition for a lithium ion battery, wherein the anode composition includes silicon-based active material, carbon material, and a binder [0002-0005, 0013]. Yang further discloses that the anode composition comprises from 5% to 90% by weight the silicon-based active material particles, from 0% to 85% by weight of the carbon material, and from 5% to 35% by weight of the binder [0013]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, it would be obvious to one of ordinary skill in the art to select for the weight composition of the anode composite of Tajima, 5% to 90% by weight the silicon-based active material particles, from 0% to 85% by weight of the carbon material, and from 5% to 35% by weight of the solid electrolyte particles, as it is known in the art for an anode composite of a lithium ion battery to have such a composition with regards to silicon and carbon content. For example, an embodiment of the anode composite wherein the composition includes the silicon-based active material, carbon material, and solid electrolyte particles in amounts of 60% by weight, 10% by weight, and 30% by weight, respectively, may be selected. By doing so, all of the limitations of Claim 9 are met.
By making the above modifications, all of the limitations of Claim 9 are met.
In Regards to Claim 10 (Dependent Upon Claim 9): 
Tajima as modified by Chen, Bowen, and Yang discloses the lithium battery of Claim 9 as set forth above. As detailed above, Chen further discloses that the solid-state electrolyte material may be comprised of Li9.54Si1.74P1.44S11.7Cl0.3 [0078]. Therefore, all of the limitations of Claim 10 are met.
In Regards to Claim 11 (Dependent Upon Claim 9): 
Tajima as modified by Chen, Bowen, and Yang discloses the lithium battery of Claim 9 as set forth above. As detailed above, Chen further discloses that the solid-state electrolyte material may be comprised of Li(CB9H10) [0078], and Bowen further discloses a boron containing compound which is a closo-borane salt which may have the formula [CB9H10]X, and wherein X may be Li+ or NR4+, wherein R may be an aliphatic group (i.e. alkyl group) [0037]. 
Thus, modified Tajima comprises an ammonium ion of the structure: [(CR1R2)n]wZ(R3)(4-2w)+, wherein w=0, and the closo-borane anion (CB9H10)-. Therefore, all of the limitations of Claim 11 are met. 
In Regards to Claim 12 (Dependent Upon Claim 11): 
Tajima as modified by Chen, Bowen, and Yang discloses the lithium battery of Claim 11 as set forth above. As detailed above, Chen discloses that the solid-state electrolyte material may be comprised of Li(CB9H10) [0078], thus, the anode composite of modified Tajima contains Li(CB9H10). As such, all of the limitations of Claim 12 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        

/BRIAN R OHARA/Examiner, Art Unit 1724